Schedule A to the Eagle Funds Accounting and Pricing Services Agreement Fund: Class A Class C Class I/R3/R5 Eagle Capital Appreciation Fund ü ü ü Eagle Cash Trust: Money Market Fund ü ü Municipal Money Market Fund ü Eagle Growth & Income Fund ü ü ü Eagle Series Trust: Eagle Investment Grade Bond Fund ü ü ü Eagle International Equity Fund Eagle Large Cap Core Fund ü ü ü Eagle Mid Cap Growth Fund ü ü ü Eagle Mid Cap Stock Fund ü ü ü Eagle Small Cap Core Value Fund ü ü ü Eagle Small Cap Growth Fund ü ü ü Dated:November
